PER CURIAM.
The defendant Jeffery Davis’ petition for belated appeal is denied. Davis’ original convictions and sentences in Case No. 00-7844 were affirmed by this court. See Davis v. State, 796 So.2d 1187 (Fla. 5th DCA 2001). Based on Davis’ numerous and successive meritless pro se filings this court warned Davis that he would be subject to denial of further pro se access to this court if he filed any additional petitions or appeals attacking his convictions and sentences in Case No. 00-7844. See Davis v. State, 844 So.2d 669 (Fla. 5th *964DCA 2003). Despite this warning, the defendant has filed yet another pro se petition attacking his conviction and sentence in Case No. 00-7844. The defendant was ordered to show cause why he should not be denied further access to this court pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). We find his response unconvincing.
The defendant is precluded from filing any additional pro se appeals, pleadings, motions or petitions pertaining to his convictions and sentences in Case No. GO-7844, unless reviewed and filed by an attorney licensed to practice in the State of Florida. The clerk of this court is directed not to accept from Davis, as petitioner or appellant, any further pro se pleadings or filings which relate to this case. See Jackson v. Florida Dept. of Corrections, 790 So.2d 398 (Fla.2001); Vickson v. Singletary, 734 So.2d 376 (Fla.1999); Gaines v. State, 789 So.2d 516 (Fla. 5th DCA 2001); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
Petition for Belated Appeal DENIED.
SAWAYA, C.J., SHARP, W., and ORFINGER, JJ., concur.